DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. (Currently amended) A mattress assembly comprising: 
a flexible biosensor array provided on a layer of the mattress assembly for sensing an electrical conductivity associated with sweat emitted from an end user of the mattress assembly and producing an ionic concentration of at least one analyte, wherein the flexible biosensor array comprises a plurality of sensors, each one of the plurality of sensors comprises a sensing electrode and a reference electrode, wherein the sensing electrode is connected to a gate electrode of a field effect transistor in an extended gate configuration; and 
a processor connected to the flexible biosensor array for interpreting the ionic concentration of the at least one analyte.
19. (Currently Amended) A mattress assembly comprising: 
a flexible biosensor array provided on a layer of the mattress assembly for sensing an electrical conductivity associated with sweat emitted from an end user of the mattress assembly 
a processor connected to the flexible biosensor array for interpreting the ionic concentration of the at least one analyte.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 17-18 recite or similarly recite, inter alia, 
“…a flexible biosensor array provided on a layer of the mattress assembly for sensing an electrical conductivity associated with sweat emitted from an end user of the mattress assembly and producing an ionic concentration of at least one analyte, wherein the flexible biosensor array comprises a plurality of sensors, each one of the plurality of sensors comprises a sensing electrode and a reference electrode, wherein the sensing electrode is connected to a gate electrode of a field effect transistor in an extended gate configuration…”
The closest references found during Examiner’s search of the prior art was CN 10786089 A to Zhou et al. However, Zhou, alone on in combination with any other prior art reference, fails to anticipate or render obvious the invention of claims 1 and 17-18. While such extended gate structures were known, their use in a mattress for detecting the sweat of a user was novel and nonobvious as of the effective filing date of the claimed invention. For these reasons, the claims are allowed.
Independent claim 19 recites, inter alia, 
“…a flexible biosensor array provided on a layer of the mattress assembly for sensing an electrical conductivity associated with sweat emitted from an end user of the mattress assembly and producing an ionic concentration of at least one analyte, wherein the flexible sensor array comprises rigid sensors and a flexible interconnect between the rigid sensors…”
supra. However, Zhou, alone on in combination with any other prior art reference, fails to anticipate or render obvious the invention of claim 19. For these reasons, the claim is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791